Title: John Quincy Adams to John Thaxter, 13 January 1782
From: Adams, John Quincy
To: Thaxter, John


     
      Mon cher Monsieur
      A St: Petersbourg ce 2/13 Janvier 1782
     
     Je viens de recevoir la lettre que vous m’avez fait l’honneur de m’écrire le 22 du mois passé et je suis bien embarassé pour vous repondre. Car vous écrivez le Francais comme un Parisien, en sorte que j’ai peur de m’engager avec une personne de votre force; Mais il le faut bien, et je vous écrirai comme je pourrai.
     Je vous enverrais bien quelques morceaux de mon Journal, mais je l’ai discontinué depuis mon arriveé ici, et je vous ai donné le précis de mon voiage dans mes lettres précédentes. Vous me démandéz comment je trouve les villes de Dantzic, Konigsberg &c. Il ny a rien de curieux dans toutes ces villes. Pour la grande ville dans laquelle j’ai présentement l’honneur de résider, les maisons sont bien baties et les Rues larges, Mais il n’y a pas encore de Portes; il n’y a pas grande chose à voir, si ce n’est un cabinet d’histoire naturelle qu’on dit être très belle; nous ne l’avons pas encore vu mais nous espèrons le voir un de ces jours. Vous savéz qu’il ne fait pas trop chaud dans ce pays ci en hiver, et le Soleil est presque aussi prodigue de ses raions qu’en Hollande. Mais je vous dirai qu’on vit ici aussi chaudement qu’en aucun pays. Car dans chaque chambre, ils ont un poël (quelquefois deux) gros comme quatre qu’ils remplissent tous les matins de bois et quand il est bien brulé en charbon, et qu’il ne fume plus ils ferment la porte du poël: ils ont aussi dans le poël une porte qui va au trou de la chéminée, on couvre ce trou de sorte que la chaleur ne pouvant sortir par la chéminée donne toute sa force dans la chambre; mais ces poëls sont fort mal sains; surtout pour les étrangers, et si on ferme le trou de la cheminée avant que le bois est bien brulé on risque de se suffoquer ce qui arrive quelquefois. Pour se garantir du froid dehors des maisons on a des pelisses de peaux de Castor, de Zibeline, d’ours, de Renard, de Loup, de Chien, ou de mouton; ces trois derniers sont fort commun, les autres sont très cher, mais on ne peut absolument pas s’en passer, car la chaleur ordinaire des chambres est de 14 or 15 dégrès dessus de la glace et il a déja fait ici cet hiver 28 dégrès dessous la glace deux fois, ainsi vous pouvez imaginer qu’en sortant d’une chambre, et rencontrant 42 dégrès de différence il faut autre chose qu’un surtout de drap. On porte aussi des bottes doublées de laine dans les quelles les souliers entrent aussi; et aussi tôt qu’on entre dans une maison on s’en débarasse.
     Mon frere a donc revu l’Espagne.... J’aurai mieux aimé entendre son arrivée en Amerique.
     Je vous suis trés obligé pour vos bons conseils et je tacherai de m’y conformer; pour ce qui est de ma situation, je ne puis pas dire qu’elle est bien avantageuse, car il ny a ni college ni maitre particulier ni bon Dictionnaire pour le Latin ou le Grec.
     Mr. Dana vous écrira peut être la prochaine poste. Faites bien mes respects a Madame Chabanel et á sa famille; j’espere que vous me feréz l’honneur de m’ecrire de terns en tems.
     Je suis vôtre tres humble et tres obéissant serviteur.
     
      P.S. A propos, j’ai oublié de vous souhaiter une bonne et heureuse nouvelle année.
     
    